DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: All of the independent claims claim “determining at a second server of the plurality of servers is permitted to process the received first internet traffic layers 5-7”.  It is not clear what element “at” the second server is permitted to process the received the first internet traffic.  For examination purposes it is assumed that the second sever is what is determined to be permitted and the “at” is extraneous to the claim. 
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how the wherein clause regarding the server/data center certification identity associated with the first server of the plurality of servers is related to the determination that the second server is permitted to process the received first internet traffic. It would appear that the wherein clause would actually relate to the determination that the first server is not permitted and not that the second server is permitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,787,775 to Richardson et al. in view of U.S. Patent Application Publication Number 2004/0215976 by Jain.
As to claim 1, Richardson teaches a method comprising: receiving first internet traffic (col. 7, line 59, DNS query) from a first client device (client 102) at a first server (col. 7, line 59, the another DNS server) of a plurality of servers of a distributed cloud computing network (Figure 5), wherein the first internet traffic is destined for a first destination, wherein each of the plurality of servers is associated with a set of one or more server identities including a server/data center certification identity (col. 7, lines 2-6); determining that the first server is not permitted to process the received first internet traffic at layers 5-7 (col. 7, line 62, the first server selects another server.  DNS is layer 5); determining that at a second server of the plurality of servers is permitted to process the received first internet traffic at layers 5-7 (col. 7, line 62), wherein the server/data center certification identity associated with the first server of the plurality of servers does not meet a selected criteria for processing internet traffic at layers 5-7 (col. 8, lines 2-6), and wherein the server/data center certification identity associated with the second server of the plurality of servers meets the selected criteria for processing internet traffic at layers 5-7 (col. 8, lines 2-6); and transmitting the first internet traffic to the second server of the plurality of servers for processing the internet traffic at layers 5-7 (col. 8, lines 11-15); however Richardson does not explicitly teach detecting layers DDoS attacks.
Jain teaches a method comprising processing, at layer 3, first internet traffic destined for a first destination including participating in a layer 3 distributed denial of service (DDoS) protection service to protect against a layer 3 DDoS attack against the first destination (paragraphs 10-24); determining that the received first internet traffic is not to be dropped by the layer 3 DDoS protection service (paragraphs 10-24).
It would have been obvious to one of ordinary skill in the content delivery art at the time of the applicant’s filing to combine the teachings of Richardson regarding managing traffic between servers with the teachings of Jain regarding preventing denial of service attacks at layer 3 because doing so would provide protection for the server receiving requests in Richardson.
	As to claims 8 and 15, server 118 of Richardson is the medium and server.
	As to claims 2, 9, and 16, see col. 8, lines 2-6 of Richardson.
	As to claims 4, 11, and 18, the Richardson-Jain combination combines to make claims 1, 8, and 15 obvious however they do not explicitly teach a response from the second server that is transmitted by the first server to the client.  
	An alternative embodiment of Richardson teaches receiving, at a first server from a second server, a response to transmitted internet traffic and transmitting the response to a requesting client (col. 7, lines 20-27).
	It would have been obvious to one of ordinary skill in the CDN art at the time of the applicant’s filing to combine the teachings of Richardson regarding the Figure 5 with the teachings of Richardson regarding returning a response through a first server because the reference itself recognizes these as viable alternatives for responding to a request from a client.

Allowable Subject Matter
Claims 3, 5-7, 10, 12-14, 17, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 3, 10, and 17, the prior art did not teach or suggest a system as claimed in claims 1, 8, and 15 including the determinations of which server to process internet traffic including the claimed criteria in the context of HTTPS traffic and the management of keys necessary to decrypt the HTTPS traffic.  Richardson teaches traffic in the context of DNS and thus teaches away from claimed invention.  U.S. Patent Application Publication Number 2019/0036908 taught the management of keys in a CDN network (paragraphs 148-155) however it did not teach or suggest an application in the context of claims 1, 8, or 15.  As to claims 5, 12, and 19, the prior art was not found to teach or suggest both the criteria used for determination in claims 1, 8, and 15 and the policy for selective traffic processing at layers 5-7 applies to traffic received from certain locations.  Richardson taught consider locations of server (col. 6, line 57-col. 7, line 11) however not in the context of managing all traffic at layers 5-7.  U.S. Patent Application Publication Number 2006/0072482 by Voiss et al. taught filtering at layers 5-7 but not in the context of choosing a server to process internet traffic.  As to claims 6, 13, and 20, Richardson and the prior art do not teach or suggest the selection of servers in performed in claims 6, 13, and 20 in the context of the independent claims.  The Examiner did not find any prior art that would suggestion the combination of such techniques.  U.S. Patent Number 7,949,779 to Farber et al. taught selecting from sets of servers corresponding to an IP address with the disclosure regarding Figure 3 however Farber did not teach or suggest the combination of features performed  by claims 6, 13, and 20 in the context of the independent claims.  Claims 7, 14, and 21 are allowable by virtue of the dependence on claims 6, 13, and 20.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442